                                                              March 5, 2020

VIA ECF
Honorable Judge Sarah L. Cave
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


       Re:     Diaz v. Painful Pleasures, LLC; Case No: 1:19-cv-08504-PGG-SLC

Dear Judge Sarah L. Cave,

       This firm represents Plaintiff Edwin Diaz. Defendant Painful Pleasures, LLC is represented
by Sarir Z. Silver of Akerman LLP.

        As per the Court’s February 21, 2020 Order, the parties were granted until March 6, 2020
in which to restore the case to the court’s calendar. It is now March 5, 2020, and the parties have
exchanged drafts of the relevant settlement documents and are working out the final language. At
this time, Counsel for the parties respectfully request an additional 30 days in which to finalize
the terms of the agreement and thereafter file a Stipulation of Dismissal.

       We thank the Court for its attention to this matter.
    The. requested extension of time until April
    6, 2020 to finalize the settlement
    agreement and submit a Stipulation of
    Dismissal is GRANTED.
                                                              Respectfully submitted,
    The Clerk of Court is respectfully directed to
    close the Letter-Motion at ECF No. 22.                    /S/ Joseph H. Mizrahi
                                                              Joseph H. Mizrahi, Esq.
    SO ORDERED                  3/9/2020
                                                              /S/ Sarir Zandi Silver
                                                              Sarir Zandi Silver, Esq.
